otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 9 are objected to because of the following informalities: 
In re claim 1 line 5, the recitation “an electric motor” should be changed to – the electric motor – (see line 2);
In re claim 4 line 2 the recitation “to set friction level of the system” lack antecedent basis and should be changed to – to set a friction level of a system --;
In re claim 9 line 2 the recitation “the system” lack antecedent basis and should be changed to – a system --;
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (USPUB. 2006/0117889 A1 – hereinafter Segawa et al.) and further in view of Li et al. (USPUB. 2017/0328113 A1 – hereinafter Li et al.).

an electric motor (34) having an output shaft extending therefrom;
a housing (22) containing a worm gear (16) operatively coupled to a steering shaft (fig. 1), the worm gear rotatable about a worm gear axis;
the electric motor and a worm (29) arranged to engage the worm gear, the worm extending from the output shaft of the electric motor as a single, integrally formed shaft, the single, integrally formed shaft extending axially from a first end to a second end and being cantilevered to allow the second end to deflect; and
a bushing (64) surrounding a portion of the shaft proximate the second end of the shaft, the bushing and the portion of the shaft defining a clearance therebetween.
Segawa et al. does not teach the worm extending from the output shaft of the electric motor as a single, integrally formed shaft, the single, integrally formed shaft extending axially from a first end to a second end and being cantilevered to allow the second end to deflect.
Li et al. teaches a window driving device for a vehicle can have the worm extending from the output shaft of the electric motor as a single, integrally formed shaft, the single, integrally formed shaft extending axially from a first end to a second end and being cantilevered [para 0043] so as to allow the device to fit a requirement of a particular application.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify output shaft of Segawa et al. to include a single intetrally formed shaft as taught by Li et al., for the reason set forth above.
Segawa et al. as modified by Li et al. with a single integrally formed shaft would easily allow the cantilevered second end of the shaft to deflect.
In re claims 2-4 and 7-9, modified Segawa et al. would meet all of the claimed limitations.
Note: Regarding the words “the shaft to deflect a predetermined amount” of claims 3 and 8, Applicant is reminded that claims directed to an apparatus must be distinguish from the prior art in term of structure instead of function. See MPEP. 2416.   Therefore, modified Segawa et al. in a broad reasonable interpretation, meets all of the claimed limitations.

In re claims 5 and 10, modified Segawa et al. is disclosed above but does not teach the steering system is SBW.  However, this feature is merely one of several straight forward possibility from which an ordinary skilled person in the art would select, in accordance with circumstances, without the exercise of ingenuity.
Since the resulting structure of the modified Segawa et al. steering device would result in all the method of assembly of claims 11-13 having been performed, those respective method steps are met by the combination just discussed.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 


/TONY H WINNER/               Primary Examiner, Art Unit 3611